t c memo united_states tax_court jane freed petitioner v commissioner of internal revenue respondent docket no filed date william f rigsby for petitioner ronald t jordan for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year of dollar_figure and an accuracy-related_penalty under sec_6662 a of 1all section references are to the internal_revenue_code for the year at issue unless otherwise indicated and all rule references are to the tax_court rules_of_practice and procedure dollar_figure after concessions the sole issue for decision is whether petitioner operated her thoroughbred horse breeding and racing activities for profit in we hold that she did not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and accompanying exhibits are incorporated by this reference petitioner resided in elberon new jersey at the time she filed the petition i petitioner petitioner was engaged in thoroughbred horse breeding and racing activities from the early 1980s through the year at issue she acquired her first horse a riding horse after she married her first husband in at some point before her second marriage she acquired a steeplechase horse for showing she was first introduced to thoroughbred horses when she operated her second husband’s unprofitable thoroughbred horse activities in the 1960s she began active thoroughbred horse breeding activities in and racing activities in petitioner’s herd has varied over the years in quantity and ratio of breeding horses to racing horses petitioner’s 2petitioner conceded she was not entitled to dollar_figure in charitable_contribution deductions because she failed to present evidence to substantiate the deduction petitioner also failed to present any evidence or arguments regarding the accuracy- related penalty under sec_6662 this issue is deemed conceded herd consisted of three breeding horses and eight racing horses petitioner’s breeding herd is stabled at mcmahon of saratoga thoroughbreds farm mcmahon farm petitioner’s racing herd is boarded at various tracks where they race which is standard practice for racing thoroughbreds the horses race exclusively in new york state she visits her horses in person only three to four times per year she most often watches her horses race via closed circuit simulcast in new jersey she never had any of her thoroughbred horses appraised petitioner’s educational background consists of a bachelor’s degree in anthropology that she received from monmouth college in her employment history consists of a lab technician’s position for an archeologist as well as a position as an instructor at an archeology field school between and petitioner is the beneficiary of three trusts holding assets with a total value of approximately dollar_figure million the trusts were funded by petitioner’s inheritance from her mother petitioner derives her primary income from dividends and interest received from the trusts from through she received over dollar_figure million of income from the trusts--over dollar_figure in alone petitioner did not make a profit from her thoroughbred horse breeding and racing activities in any year between and her losses during that time totaled over dollar_figure million ii petitioner’s advisers petitioner consulted with various advisers in conducting her thoroughbred horse breeding and racing activities she employed a professional breeding manager professional trainers and a certified_public_accountant cpa petitioner employed joseph mcmahon mcmahon as her breeding manager from the time she began her breeding activities in through the year at issue he is the operator of mcmahon farm located in saratoga new york approximately miles from petitioner’s residence in new jersey mcmahon farm has approximately acres boards between and horses and employs full-time employees year round it also occasionally retains the services of varying numbers of seasonal employees mcmahon cared for the day-to-day needs of petitioner’s breeding horses and maintained breeding records for the breeding horses petitioner frequently consulted with mcmahon and relied upon his advice regarding her thoroughbred horse breeding and racing activities he has approximately thoroughbred horse breeding clients his farm produced funny cide a gelding who won the kentucky derby and the preakness stakes in petitioner employed different training managers during the course of her thoroughbred horse breeding and racing activities these trainers were based in new york florida and south carolina petitioner employed trainers in southern states because she felt the better weather and grass there gave her horses a training advantage when the racing season began in new york richard mahon mahon is a cpa licensed in new jersey petitioner has employed mahon to perform record keeping for her thoroughbred horse breeding and racing activities since approximately and he has many other clients who raise horses these records were distinct from petitioner’s personal financial records in mahon prepared annual and semiannual statements of income collected and expenses paid for petitioner’s thoroughbred horse breeding and racing activities each statement included results from the prior year for purposes of comparison mahon provided other services to petitioner in as well as in previous years he prepared miscellaneous ledgers maintained other records in connection with petitioner’s thoroughbred horse breeding and racing activities and prepared petitioner’s federal and state_income_tax returns petitioner did not prepare nor did she have prepared balance sheets financial projections or budgets in connection with her thoroughbred horse breeding and racing activities for any year in which she engaged in the activities petitioner read various horse industry publications including blood horse and thoroughbred times in addition petitioner daily checked race results in newspapers iii new york breeder’s program new york state offers an incentive program to induce thoroughbred horse owners to conduct their breeding and racing activities in new york under the program owners of winning horses receive the full purse due each winning horse owner in addition the owners of the winner’s parents if the winner was foaled in new york receive percent of the winner’s race winnings petitioner has participated in the program since she began her thoroughbred horse breeding and racing activities during that time the program’s qualification restrictions eased breeders were allowed to engage out-of-state thoroughbreds with new york thoroughbreds and still qualify for the breeder’s percent payout subsequently petitioner bred some of her mares with various out-of-state stallions iv petitioner’s tax_return petitioner timely filed her tax_return in which she deducted expenses relating to her thoroughbred horse breeding and racing activities respondent issued a notice_of_deficiency to petitioner for in which respondent disallowed the deductions because petitioner did not engage in her thoroughbred horse breeding and racing activities for a profit under sec_183 petitioner timely filed a petition with this court seeking redetermination of the disallowed deductions opinion i whether petitioner operated her horse racing and breeding activities for profit in the sole issue for decision is whether petitioner operated her thoroughbred horse racing and breeding activities for profit in within the meaning of sec_183 sec_183 provides generally that if an individual engages in an activity and if such activity is not engaged in for profit no deduction attributable to such activity shall be allowed under this chapter except as provided in this section deductions that would be allowable without regard to whether the activity is engaged in for profit shall be allowed under sec_183 and deductions that would be allowable only if the activity is engaged in for profit shall be allowed under sec_183 but only to the extent that the gross_income from the activity exceeds the deductions otherwise allowable under sec_183 we follow the court_of_appeals opinion squarely in point where appeal from our decision would lie absent stipulation by the parties to the contrary 54_tc_742 affd 445_f2d_985 10th cir because petitioner resides in the third circuit petitioner has the burden of proving that she conducted her activities with the actual and honest intent to make a profit see purdey v commissioner tcmemo_1989_657 affd without published opinion 922_f2d_833 3d cir although sec_7491 places the burden_of_proof on the commissioner with regard to certain factual issues involving examinations commenced after date which this case was petitioner does not assert that sec_7491 shifts the burden to respondent therefore the burden_of_proof remains with petitioner whether a taxpayer has an actual and honest profit objective is determined on the basis of all surrounding facts and circumstances 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs we give greater weight to objective facts than to a taxpayer’s statements of intent dreicer v commissioner supra sec_1_183-2 income_tax regs we structure our analysis around nine nonexclusive factors sec_1_183-2 income_tax regs the nine factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved id before we analyze the nine factors we note that petitioner urges us to place the greatest weight on the first three factors because several periodical articles suggest a correlation between satisfying the first three factors and the outcome of the case the articles conclude that taxpayers who meet the first three factors generally prevail in their cases and those who do not meet any of the first three factors generally lose we fail to see the correlation and are not bound by the conclusions in the articles no factor or set of factors is controlling nor is the existence of a majority of factors favoring or disfavoring a profit objective necessarily controlling 32_f3d_94 4th cir affg tcmemo_1993_396 722_f2d_695 11th cir affg 78_tc_471 sec_1_183-2 income_tax regs the individual facts and circumstances of each case are the primary test 86_tc_360 ii application of the factor sec_1 the manner in which the taxpayer carried on the activity we begin by examining the manner in which petitioner carried on her thoroughbred horse breeding and racing activities the fact that a taxpayer carries on the activity in a businesslike manner may indicate a profit objective sec_1_183-2 income_tax regs in deciding whether a taxpayer conducted an activity in a businesslike manner we consider whether accurate books were kept whether the activity was conducted in a manner substantially_similar to that of other for-profit activities of the same nature and whether changes were made in an attempt to earn a profit ballich v commissioner tcmemo_1978_497 sec_1_183-2 income_tax regs petitioner did not conduct her thoroughbred horse breeding and racing activities in a businesslike manner although she kept adequate_records and employed a cpa to prepare a few financial statements respondent argues and we are persuaded that she failed to make meaningful change sec_3 in her method of operation despite a 14-year history of significant losses her enduring losses of this magnitude without making changes show sec_3petitioner changed trainers and adapted her breeding activities to adapt to qualifying criteria changes in the new york breeders program these changes did not occur however until after the year in question accordingly we place no weight on petitioner’s argument that these changes were made to stem petitioner’s losses before that she did not conduct her thoroughbred horse breeding and racing activities in a businesslike manner the expertise of the taxpayers or their advisers we next consider petitioner’s expertise or the expertise of her advisers in her thoroughbred horse breeding and racing activities efforts to gain experience and a willingness to follow expert advice are considered in deciding whether a taxpayer has a profit objective sec_1_183-2 income_tax regs preparing for an activity by consulting with experts may indicate that a taxpayer has a profit_motive if the taxpayer follows that advice id petitioner asserts and we agree that both she and her advisers possess the requisite expertise in thoroughbred horse breeding and racing to indicate a profit_motive she herself has been involved with different aspects of the thoroughbred horse industry since the late 1960s and she has been involved in her current capacity as an owner in the industry since the early 1980s further her advisers are experts in thoroughbred horse breeding and racing as well her breeding manager mcmahon owns and operates a thoroughbred horse farm that produced funny cide who won both the kentucky derby and the preakness in the same year petitioner also employed professional trainers all over the country and her cpa has handled the books for her thoroughbred horse activities for years and has many other clients who raise horses as well we place little weight on respondent’s argument that petitioner lacks the requisite expertise because neither she nor her advisers are experts in the economics of thoroughbred horses petitioner does not need advanced training in economics to know that a thoroughbred horse that wins races is more valuable than one that does not petitioner’s advisers have demonstrated an expertise in breeding and training winning thoroughbreds and she has demonstrated a willingness to solicit and follow their advice the time and effort expended by the taxpayer in carrying on the activity we next consider the time and effort petitioner expended in carrying on her thoroughbred horse breeding and racing activities a taxpayer’s devotion of much time and effort to conducting an activity particularly if the activity does not involve recreational aspects may indicate that he or she has a profit objective sec_1_183-2 income_tax regs petitioner claims to have spent to hours per week on bookkeeping alone in addition she claims that she spent time reading industry-related publications as well as time talking to her breeding and training managers respondent counters that petitioner overstated the amount of time and points out that because petitioner lived in another state she could not have devoted as much time to these activities as she claims we find that petitioner failed to corroborate her testimony we are not required to accept petitioner’s uncorroborated self- serving testimony see eg 99_tc_202 87_tc_74 petitioner then analogizes this case to numerous other thoroughbred horse cases where the taxpayers dedicated comparable amounts of time to their activities see eg 9_tc_1150 eisenman v commissioner tcmemo_1988_467 appley v commissioner tcmemo_1979_433 we decline to detail the distinctions between this case and each of these other cases the potentially infinite combination of factors that affect this analysis makes it virtually impossible to analogize the importance of any one factor in relation to the others under different scenarios the expectation that the assets used in the activity may appreciate in value we next examine the expectation that the assets used in petitioner’s thoroughbred horse breeding and racing activities may appreciate in value a taxpayer may intend despite the lack of profit from current operations that an overall profit will result when appreciation in the value of assets used in the activity is realized 45_tc_261 affd 379_f2d_252 2d cir sec_1_183-2 income_tax regs although petitioner contends she expected the assets to appreciate in value in light of her actions petitioner failed to explain how she expected the sale of her thoroughbred horses and their offspring to recoup the over dollar_figure million in losses she incurred over years she never had any of her thoroughbred horses appraised in addition nothing in the record demonstrates that any of the thoroughbred horses she sold commanded such a price that she could expect to overcome her history of losses the success of the taxpayer in carrying on other similar or dissimilar activities we next examine the success of petitioner in carrying on other similar or dissimilar activities if a taxpayer has previously engaged in similar activities and made them profitable this success may show that the taxpayer has a profit objective even though the activity is presently unprofitable sec_1_183-2 income_tax regs respondent claims that petitioner has never transformed an unprofitable enterprise into a profitable one the evidence shows that petitioner’s only other foray into thoroughbred horse activities was her second husband’s unprofitable horse farm in the 1960s petitioner urges us to discount this factor because the professional journal articles upon which petitioner relies did not find this factor determinative we decline petitioner’s invitation it is for this court to decide how much weight to attribute to each factor petitioner admitted she had never earned a profit while she was involved with her previous thoroughbred horse activities we have found this as a fact the taxpayer’s history of income or loss with respect to the activity we next examine petitioner’s history of income or loss with respect to the activity a history of substantial losses may indicate that the taxpayer did not conduct the activity for profit 72_tc_411 sec_1_183-2 income_tax regs losses during the initial stage of an activity do not necessarily indicate however that the activity was not conducted for profit 72_tc_659 sec_1_183-2 income_tax regs petitioner began her thoroughbred horse activities in and incurred losses of more than dollar_figure million as of the year at issue petitioner contends that we should disregard her history of losses because the small chance to earn a large profit may indicate an intent to earn a profit we find nothing in the record to support petitioner’s claim petitioner never took any steps to put herself in position to earn the substantial profit necessary to recoup her previous losses she engaged in similar breeding patterns year after year that failed to produce a foal capable of recouping the types of losses she incurred over the years she also continued to race at tracks that she testified did not offer the chance for high payouts petitioner explains away her substantial losses by arguing there were several unforeseen events that negatively affected her activities these events include the death of one of her broodmares barren broodmares poor performance of racing thoroughbreds and negative economic conditions we are not convinced that any of these circumstances are the type that should have caught petitioner by surprise petitioner next urges the court to ignore losses she incurred before because the internal_revenue_service irs examined her income_tax return for and did not disallow the deductions she claimed for her thoroughbred horse breeding and racing activities in effect petitioner is asking us to ignore the pre-1991 losses because the irs previously approved these losses we decline petitioner’s invitation because is not the year at issue in this case the facts and circumstances in are different from those in furthermore even if it were the same year a trial before this court in a deficiency case is a proceeding de novo we are not bound by the findings of an irs audit 38_tc_357 the amount of occasional profits if any which are earned we next consider the amount of occasional profits if any the taxpayer earned occasional profits the taxpayer earned from the activity in relation to the amount of losses_incurred the amount of the taxpayer’s investment and the value of the assets used in the activity provide useful criteria in determining the taxpayer’s intent sec_1_183-2 income_tax regs petitioner contends that this factor should favor her because she showed a profit in and from her breeding activities we place no weight on these profits we note that the profit in is due primarily to petitioner’s capitalizing dollar_figure of boarding costs that she had expensed in prior years if petitioner had treated the boarding costs in as she had in previous years she would have shown a loss in as well moreover no evidence was produced to substantiate a profit in or the financial status of the taxpayer we next examine petitioner’s financial status if a taxpayer does not have substantial income or capital from sources other than the activity in question it may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs conversely substantial income from sources other than the activity especially if the losses generate large tax benefits may indicate that the taxpayer is not conducting the activity for profit id petitioner contends that her financial status should have little significance because the amount she expended reduced her spendable income more than the benefit it provided in reducing her taxable_income her argument ignores that losses from one activity can provide a tax_benefit if the losses shelter income from another source petitioner is the beneficiary of a dollar_figure million trust that provided her with over dollar_figure million in income from through including over dollar_figure in during that same time petitioner incurred and deducted over dollar_figure million of losses from her thoroughbred horse activities petitioner does enjoy a tax_benefit from her thoroughbred horse activity whether elements of personal pleasure or recreation are involved we next examine whether elements of personal pleasure or recreation were involved in the activity the presence of recreational or pleasurable motives in conducting an activity may indicate that the taxpayer is not conducting the activity for profit sec_1_183-2 income_tax regs a taxpayer’s enjoyment of an activity does not show however that the taxpayer lacks a profit objective if the activity is in fact conducted for profit as shown by other factors 59_tc_312 sec_1_183-2 income_tax regs petitioner contends that there were no elements of personal pleasure or recreation involved in her thoroughbred horse breeding and racing activities she did not live on a farm with a trophy house she never rode the horses in fact she intentionally avoided contact with them to remain detached she saw the horses only three or four times a year there is no indication that she had any affection for any of the horses we find petitioner’s intentional limited contact with her horses indicates minimal pleasure and recreation were involved conclusion considering all of the facts and circumstances of this case we find that petitioner failed to prove that she engaged in thoroughbred horse breeding and racing activities with the actual and honest intent to earn a profit accordingly we sustain respondent’s determination in the statutory_notice_of_deficiency we have considered petitioner’s other arguments and conclude they are irrelevant moot or meritless iii procedural issue we finally address a procedural matter petitioner attached to her reply brief a copy of an article from an unknown source that discusses one of petitioner’s thoroughbred horses respondent made a motion to strike the attachment from the record as untimely respondent’s motion to strike will be granted the time for presenting evidence is at trial the parties may not introduce new evidence after the trial has concluded and the record closed the court does not try a case piecemeal moreover statements in briefs or in documents attached to briefs are not evidence and accordingly are not considered by the court as such rule b 48_tc_704 affd per curiam 413_f2d_1047 9th cir chapman v commissioner tcmemo_1997_147 berglund v commissioner tcmemo_1995_ an order will be issued granting respondent’s motion to strike and decision will be entered for respondent
